Exhibit 10.1 Back to Form 8-K STATE OF ILLINOIS DEPARTMENT OF HEALTHCARE AND FAMILY SERVICES AMENDMENT NO. 3 TO THE CONTRACT FOR FURNISHING HEALTH SERVICES BY A MANAGED CARE ORGANIZATION 2007-24-005-KA3 WHEREAS, the parties to the Contract for Furnishing Health Services by a Managed Care Organization ("CONTRACT"), the Illinois Department of Healthcare and Family Services, 201 South Grand Avenue East, Springfield, Illinois 62763-0001 ("Department"), acting by and through its Director, and Harmony Health Plan of Illinois, Inc., 200 West Adams Street, Suite 800, Chicago, II 60606 ("Contractor"), desire to amend the CONTRACT; and WHEREAS, pursuant to Article 9, Section 9.9(a) of the Contract, the Contract may be modified or amended by the mutual consent of the parties; and WHEREAS, the Department's actuary has certified that the Contract and rates resulting from this amendment are actuarially sound; NOW THEREFORE, the parties agree to amend the contract as follows: 1. Article I, DEFINITIONS, of the contract is amended to add the first definition and amend the second definition as follows: Illinois Client Enrollment Broker (ICEB)means the entity contracted by the Department to administer the day-to-day operations of the Illinois Client Enrollment Broker for clients living in the Contractor's contracting area. The day-to-day operations include conducting client enrollment activities such as mailing choice education and enrollment materials, ensuring impartial education between the clients health plan choices, assisting with selection of a "best-fit" health plan and PCP in an unbiased manner and processing requests to change health plans. Potential
